Two consolidated actions. In Action No. 2, to recover on an assignment of a painting subcontractor’s claim against the general building contractor, order granting plaintiff’s motion to strike out answer of defendant W. W. Construction Co., Inc., and for summary judgment, order granting reargument and on reargument modifying the aforesaid order, and judgment entered thereon reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. In addition to the question of the validity of the assignment there are questions of fact to be tried, particularly that as to the ownership of the same fund. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.